EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yu-Te Chen on 11/18/2021.
The application has been amended as follows: 
Claims 4-9, 11, 12, 14, 15, 17, 18, 20, 21, 23, and 24 are CANCELLED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show a parallel-connected condensation device comprising a front and rear condensation unit connected via openings, wherein the first opening and the second opening are diagonally arranged with respect to each other, and bottom side of the first opening is higher than top side of the second opening, and an area of the first opening is larger than that of the second opening to speed up the refrigerant input of the first opening, which is faster than the output of the second opening.
The closest prior art of record Shinmura (as previously cited) teaches parallel connected condensation devices comprising a front and rear condensation unit connected via openings (see Figure 7), but fails to teach the specific configuration of the two openings.  The next closest prior art of record Sasaki (as previously cited) teaches diagonal openings but fails to teach the specific relative sizing of the two openings.  There would be no motivation to further modify the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/TRAVIS RUBY/Primary Examiner, Art Unit 3763